       Case 2:17-cr-00196-TLN Document 52 Filed 07/22/20 Page 1 of 4


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    JEROME PRICE, #282400
     Assistant Federal Defender
3    CHRISTINA SINHA, #278893
     Assistant Federal Defender
4    801 I Street, 3rd Floor
     Sacramento, CA 95814
5    Telephone: (916) 498-5700
6    Attorney for Defendant
     JUSTIN JOHNSON
7
8
                                 IN THE UNITED STATES DISTRICT COURT
9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                                     )
11   UNITED STATES OF AMERICA,                       )    Case No. 2:17-cr-196 TLN
                                                     )
12                            Plaintiff,                  STIPULATION AND ORDER TO CONTINUE
                                                     )
                                                          STATUS CONFERENCE
13          v.                                       )
                                                     )
14   JUSTIN JOHNSON,                                 )    Date: July 23, 2020
                                                     )    Time: 9:30 a.m.
15                            Defendant.             )    Judge: Hon. Troy L. Nunley
16                                                   )

17           Plaintiff United States of America, by and through its counsel of record, and Defendant,
18   by and through defendant’s counsel of record, hereby stipulate as follows:
19           1.       By previous order, this matter was set for status on July 23, 2020.
20           2.       By this stipulation, the defendant now moves to continue the status conference
21   until September 24, 2020, at 9:30 a.m., and to exclude time between July 23, 2020, and
22   September 24, 2020, under Local Code T4.
23           3.       The parties agree and stipulate, and request that the Court find the following:
24                    a)      The government has represented that the discovery associated with this
25   case includes over 14,000 pages and several hours of recorded telephone conversations. All of
26   this discovery has been produced directly to counsel.
27
28

      Stipulation and Order to Continue Status           -1-         United States v. Johnson, 2:17-cr-196-TLN
      Conference
       Case 2:17-cr-00196-TLN Document 52 Filed 07/22/20 Page 2 of 4


1                     b)      Defense counsel desires additional time to review the discovery, conduct
2    research into the case, to discuss the case with his client, and otherwise prepare for trial in this
3    matter.
4                     c)      Counsel for defendant believes that failure to grant the above-requested
5    continuance would deny him the reasonable time necessary for effective preparation, taking into
6    account the exercise of due diligence.
7                     d)      The government does not object to the continuance.
8                     e)      Based on the above-stated findings, the ends of justice served by
9    continuing the case as requested outweigh the interest of the public and the defendant in a trial
10   within the original date prescribed by the Speedy Trial Act.
11                    f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
12   § 3161, et seq., within which trial must commence, the time period of July 23, 2020, to
13   September 24, 2020 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv)
14   [Local Code T4] because it results from a continuance granted by the Court at defendant’s
15   request on the basis of the Court’s finding that the ends of justice served by taking such action
16   outweigh the best interest of the public and the defendant in a speedy trial.
17             4.     Nothing in this stipulation and order shall preclude a finding that other provisions
18   of the Speedy Trial Act dictate that additional time periods are excludable from the period within
19   which a trial must commence.
20
21   IT IS SO STIPULATED.

22
     DATED: July 21, 2020
23                                                  Respectfully submitted,

24                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
25
26                                                  /s/ Jerome Price
                                                    JEROME PRICE
27                                                  Assistant Federal Defender
                                                    Attorney for JUSTIN JOHNSON
28

      Stipulation and Order to Continue Status         -2-           United States v. Johnson, 2:17-cr-196-TLN
      Conference
       Case 2:17-cr-00196-TLN Document 52 Filed 07/22/20 Page 3 of 4


1    DATED: July 21, 2020                        MCGREGOR W. SCOTT
                                                 United States Attorney
2
                                                 /s/ Justin Lee
3                                                JUSTIN LEE
                                                 Assistant United States Attorney
4
                                                 Attorney for Plaintiff
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status     -3-          United States v. Johnson, 2:17-cr-196-TLN
      Conference
       Case 2:17-cr-00196-TLN Document 52 Filed 07/22/20 Page 4 of 4


1                                                 ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as its
4    order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested continuance
7    and outweigh the best interests of the public and defendants in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including
9    September 24, 2020, shall be excluded from computation of time within which the trial of this case
10   must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
11   [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
12   ordered the July 23, 2020 status conference shall be continued until September 24, 2020, at 9:30
13   a.m.
14   DATED: July 22, 2020
15
16                                                             Troy L. Nunley
                                                               United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Status        -4-            United States v. Johnson, 2:17-cr-196-TLN
      Conference
